UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 8, 2011 AISystems, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52296 20-2414965 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3500 Carillon Point Kirkland, WA 98033 (Address of principal executive offices) (Zip Code) (425) 749-7287 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Resignation of Vice-President and General Counsel On February 8, 2011, Andrae J. Marrocco resigned as Vice-President and General Counsel of AISystems, Inc. (the “Company”). Mr. Marrocco’s resignation was not a result of any disagreements relating to the Company’s operations, policies or practices. Item9.01Financial Statement and Exhibits (d) EXHIBITS Exhibit No. Description None 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. AISYSTEMS, INC. Date: February 15, 2011 By: /s/ Stephen C. Johnston Stephen C. Johnston Chief Executive Officer 3
